Citation Nr: 0928537	
Decision Date: 07/30/09    Archive Date: 08/04/09

DOCKET NO.  97-03 866A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
lumbar strain from September 23, 2002.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1984 to May 
1993.

This matter was previously before the Board of Veterans' 
Appeals (Board) from an August 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, D.C.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In April 2006, the Board remanded the claim to the RO with 
instructions to schedule the Veteran for an appropriate 
examination to provide the information needed to 
appropriately rate the severity of the Veteran's low back 
disorder according to current schedular criteria.  It should 
be noted that while the April 2006 Remand instructions 
provided specific information regarding the nature of the 
examination required, it did not specify that the examination 
had to take place within the United States.

The Board recognizes the efforts the RO has made to schedule 
the Veteran for an appropriate examination.  However, it 
appears that these efforts have been limited to attempting to 
schedule the Veteran for an examination within the United 
States.  The Veteran resides in Austria.  The RO sent the 
Veteran a letter in May 2006 which reads, in part, "...if we 
do not receive your completed questionnaire within the 60-day 
period, we will contact the local American Consulate or 
Embassy in your country to attempt setting up a local 
examination."  It does not appear that efforts were made to 
schedule the Veteran for an examination which complies with 
the April 2006 Remand requirements within his current country 
of residence.

The last examination report of record is from April 2005.  
The Board finds that the April 2005 medical examination is 
insufficient for rating purposes and that additional medical 
evaluation is necessary.  The examiner neither specifies the 
ranges of motion of the lumbar spine, nor does the examiner 
address the principles set forth in DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The examination report does not comply with 
the May 2004 remand and is essentially nonresponsive to the 
questions posed or the criteria requested to be addressed by 
the Board remand.  The claim is remanded to the RO once again 
for additional medical evaluation which is responsive to the 
Board's previous remand order.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  The RO is to schedule the Veteran to 
undergo VA examination.  All appropriate 
tests and studies should be conducted and 
all clinical findings should be reported 
in detail.  Prior to the examination, the 
claims folder must be made available to 
the physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the examiner's report.  

If the examination is to be conducted at 
a medical facility outside the United 
States, and is to be performed by a local 
physician, all attempts should be made to 
either: (1) retain the services of a 
physician fluent in the English language 
(reading and writing included); or (2) 
have the claims folder and this REMAND 
translated into the language of the 
examining physician.   

The examination should be conducted 
following the protocol in VA's Disability 
Examination Worksheet for VA Spine 
Examination, revised on April 20, 2009.  
A copy of that worksheet is to be 
provided the physician, and if necessary, 
translated.  The examiner is to provide a 
detailed review of the Veteran's history, 
current complaints, and the severity of 
the disability of the lumbar spine.  This 
includes setting forth complete range of 
motion in degrees.  The physician should 
also render specific findings as to 
whether, during the examination, there is 
objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination associated with the low 
back disorder.  If there is clinical 
evidence of pain on motion, the examiner 
should indicate the degree of motion at 
which such pain begins.  If the Veteran 
is being examined during a period of 
"acute exacerbation" of his low back 
symptoms, the examiner should clearly so 
state.  Otherwise, after reviewing the 
Veteran's complaints and medical history, 
the examiner should render an opinion, 
based upon best medical judgment, as to 
whether, and to what extent, the Veteran 
experiences likely additional functional 
loss (beyond that which is demonstrated 
clinically) due to pain and/or any of the 
other symptoms noted above during flare-
ups and/or with repeated use.  To the 
extent possible, the examiner should 
express such functional loss in terms of 
additional degrees of limited motion.  
The examiner should also include specific 
information regarding the frequency and 
duration of incapacitating episodes, if 
any, and any affect the spinal disorder 
has on activities of daily living.  All 
examination findings, along with the 
complete rationale for each conclusion 
reached and opinion expressed, should be 
set forth in a typewritten report.  

2.  The Veteran must be notified that it 
is his responsibility to report for all 
examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim. 38 C.F.R. 
§§ 3.158, 3.655 (2008).  In the event 
that the Veteran does not report for any 
ordered examination, documentation should 
be obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.

3.  Thereafter, following any other 
appropriate development, the RO should 
readjudicate the appealed issue based on 
all the evidence of record.  If the 
benefit sought on appeal is not granted, 
the Veteran and his representative should 
be provided a supplemental statement of 
the case which includes a summary of any 
additional evidence submitted, applicable 
laws and regulations, and the reasons for 
the decision.  He and his representative 
should then be afforded an applicable 
time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

